NO. 12-17-00205-CV

                               IN THE COURT OF APPEALS

                  TWELFTH COURT OF APPEALS DISTRICT

                                             TYLER, TEXAS

GABRIELLA ROBERTS,                                        §     APPEAL FROM THE 159TH
APPELLANT

V.
                                                          §     JUDICIAL DISTRICT COURT
MISTI MONTALVO, INDIVIDUALLY
AND AS SUBSTITUTE TRUSTEE AND
AS FIDUCIARY,
APPELLEE                                                  §     ANGELINA COUNTY, TEXAS

                                         MEMORANDUM OPINION
                                             PER CURIAM
         Gabriella Roberts sued Misti Montalvo, individually and as substitute trustee and
fiduciary, for wrongful foreclosure and breach of fiduciary duty. CitiMortgage, Inc. intervened.
CitiMortgage subsequently filed traditional and no-evidence motions for summary judgment,
joined by Montalvo, and the trial court granted the motions. Roberts filed a notice of appeal.
         On August 8, 2017, this Court notified Roberts that her notice of appeal failed to contain
the information specifically required by Texas Rules of Appellate Procedure 9.5 and 25.1. See
TEX. R. APP. P. 9.5 (service of documents), 25.1(e) (service of notice of appeal in civil cases). The
notice warned that, unless Roberts filed a proper notice of appeal on or before September 7, the
appeal would be referred to the Court for dismissal. See TEX. R. APP. P. 42.3. The deadline has
passed and Roberts has not filed a compliant notice of appeal or otherwise responded to this
Court’s August 8 notice.
         Because Roberts has failed, after notice, to comply with Rules 9.5 and 25.1 of the Texas
Rules of Appellate Procedure, the appeal is dismissed. See TEX. R. APP. P. 42.3(c).
Opinion delivered September 20, 2017.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.
                                                    (PUBLISH)
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                        SEPTEMBER 20, 2017


                                         NO. 12-17-00205-CV


                        GABRIELLA ROBERTS,
                              Appellant
                                 V.
   MISTI MONTALVO, INDIVIDUALLY AND AS SUBSTITUTE TRUSTEE AND AS
                            FIDUCIARY,
                              Appellee


                                Appeal from the 159th District Court
                     of Angelina County, Texas (Tr.Ct.No. CV-03191-14-05)

                    THIS CAUSE came to be heard on the appellate record; and the same being
considered, it is the opinion of this Court that this appeal should be dismissed.
                    It is therefore ORDERED, ADJUDGED and DECREED by this Court that
this appeal be, and the same is, hereby dismissed; and that this decision be certified to the court
below for observance.
                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.